 



Exhibit 10.1
THE AMENDED AND RESTATED
POLO RALPH LAUREN
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(formerly known as the Amended and Restated Polo Ralph Lauren Wealth
Accumulation Plan)
(Effective as of January 1, 2006)

 



--------------------------------------------------------------------------------



 



THE AMENDED AND RESTATED POLO RALPH LAUREN
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
ARTICLE ONE
PURPOSE
     1.1 The Amended and Restated Polo Ralph Lauren Wealth Accumulation Plan, as
adopted effective April 1, 1996 and as thereafter amended from time to time (the
“Prior Plan”) is hereby amended, restated and renamed the Amended and Restated
Polo Ralph Lauren Supplemental Executive Retirement Plan (the “Plan”), effective
as of January 1, 2006. The purpose of the Plan is to provide key employees of
Polo Ralph Lauren Corporation, a Delaware corporation (the “Company”), and any
Affiliated Company (as defined herein) with a tax-deferred investment and growth
of funds that will supplement the capital otherwise accumulated by or for each
such employee for his retirement, and, in the event of such employee’s death
prior to retirement, to provide a substantial death benefit to his survivor.
     1.2 The Plan shall become effective as of January 1, 2006; provided,
however that the benefits accrued on behalf of each Participant on or after the
Effective Date shall not be less than the benefits accrued on behalf of each
such Participant under the Prior Plan immediately prior to the Effective Date.
Plan Participants who terminated employment with the Company prior to the
Effective Date (or are receiving salary continuation or severance payments from
an Employer as of the Effective Date) shall be governed solely by the terms of
the Prior Plan.
ARTICLE TWO
DEFINITIONS
     As used herein, the terms set forth below shall have the following
meanings:
     2.1 “Account” shall mean the account established under the Plan for each
Participant and the Accounts (as defined in the Prior Plan) established under
the Prior Plan for each Participant.
     2.2 “Affiliated Company” shall mean any corporation, company, business or
other entity that is a member of a controlled group of corporations, within
which the Company is also included, or under common control within the meaning
of

2



--------------------------------------------------------------------------------



 



subsections (b) and (c), respectively, of Section 414 of the Code as long as it
remains in such relationship with respect to the Company.
     2.3 “Beneficiary” shall mean any person, persons or entity designated by a
Participant, on a designation form prescribed by and delivered to the Committee,
to receive benefits payable pursuant to the provisions of this Plan upon a
Participant’s death. In the event that no Beneficiary has been designated, or
the designated Beneficiary predeceases the Participant, the Beneficiary shall be
determined pursuant to ARTICLE SEVEN hereof.
     2.4 “Board” means Board of Directors, Managing Partner or Committee or
other body authorized and empowered pursuant to law to act for the Company.
     2.5 “Cause” shall mean a Participant’s dishonesty or gross dereliction of
duties, which is materially injurious to an Employer.
     2.6 “Change in Control of the company” shall mean Ralph Lauren, his estate,
members of his family or trusts for which any of them are beneficiaries
(collectively the “Lauren Family”) shall cease to directly or indirectly own and
control, of record and beneficially, at least 35% of the capital stock (or
equivalent ownership interest, however designated) in the Company other than as
a result of an Initial Public Offering (as hereinafter defined) of the Company
(or its successor). After an Initial Public Offering of the Company (or its
successor) the term “Change in Control of the Company” shall mean an event that
results in any “person,” as such term is used in Sections 13(d) and 14 (d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) other than
the Lauren Family or an employee benefit plan (or related trust) sponsored or
maintained by the Company becoming the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange act), directly or indirectly, of capital stock (or
equivalent ownership interests) of the Company (or its successor) representing
50% or more of the combined voting power of the Company’s (or its successor’s)
then outstanding capital stock (or equivalent ownership interests). The term
“Initial Public Offering” in respect of the Company (or its successor) shall
mean the direct or indirect initial sale of common stock (or other securities or
interests representing equivalent ownership) to the public pursuant to a
registration statement on Form S-1, S-2 or S-3 (or any successor form) filed
with the Securities and Exchange Commission (or any successor thereto) pursuant
to the Securities Act of 1933, as amended.
     2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
     2.8 “Committee” shall mean the initial committee appointed by the Board,
subject to change from time to time by the Board, and shall consist of those
individuals then respectively serving in the capacity as Vice Chairman, General
Counsel and Vice President, Human Resources, unless otherwise determined by the
Board.

3



--------------------------------------------------------------------------------



 



     2.9 “Company” shall mean Polo Ralph Lauren Corporation, a Delaware
corporation, and any successor organization, whether by merger, consolidation,
purchase or otherwise, which shall succeed to the business of Polo Ralph Lauren
Corporation, and which by appropriate action, shall adopt the Plan.
     2.10 “Compensation” shall mean the basic wages or salary paid to a
Participant during a given year, excluding bonuses, incentive compensation,
stock compensation (including restricted stock, restricted performance share
units, and restricted stock units), commissions, wealth accumulation, income
arising from the exercise of stock options or stock appreciation or similar
rights, any amounts paid in a calendar year in lieu of unused vacation days
earned in the prior calendar year and any severance payments (including periodic
salary continuation payments), and excluding any other form of compensation
which by its own terms is not to be included for purposes of the Plan. The
Committee may, in its discretion, modify the definition of “Compensation” with
respect to any Participant.
     2.11 “Disability” shall mean the permanent disability of an Employee, which
results from injury or disease and for which the Employee is receiving (or is
entitled to receive) long-term disability benefits from, or pursuant to, a plan
of an Employer.
     2.12 “Effective Date” shall mean January 1, 2006; provided, however, that,
with respect to any Participating Company, the term “Effective Date” shall mean
the date upon which such Participating Company’s participation in the Plan
becomes effective.
     2.13 “Eligible Employee” shall mean any highly compensated managerial
Employee or officer of an Employer designated by the Committee to eligible to
participate in the Plan, subject to all of the terms and conditions of the Plan,
including without limitation, the provisions of ARTICLES THREE and FOUR.
     2.14 “Employee” shall mean a person who is regularly employed by the
Company or a Participating Company or who is otherwise employed by a person or
entity affiliated with the Company or a Participating Company, other than any
person hired or retained as an independent contractor on a fee basis.
     2.15 “Employer” shall mean the Company and each Participating Company.
     2.16 “Employer Contribution” shall mean the contribution described in
Section 4.2 hereof.
     2.17 “Participant” shall mean an Eligible Employee who is participating in
the Plan. A person shall cease to be a Participant only when he and his
Beneficiary no longer have any interest in the Plan.

4



--------------------------------------------------------------------------------



 



     2.18 “Participating Company” shall mean (i) any Affiliated Company, which
is designated by the Board as a Participating Company under the Plan and whose
designation as such has become effective and has continued in effect and
(ii) any Company within the controlled group of corporations (within the meaning
of Section 1563 (a) of the Code) of which the Company is a member which is
designated by the Committee as a Participating Company under the Plan. The
designation shall become effective only when it shall have been accepted by the
board of directors or other governing body responsible for managing the business
(including an authorized general partner) of the Participating Company. A
Participating Company may revoke its acceptance of such designation at any time,
but until such acceptance has been revoked all of the provisions of the Plan
shall apply to the Eligible Employees (and their Beneficiaries) of the
Participating Company.
     2.19 “Plan” shall mean the Amended and Restated Polo Ralph Lauren
Supplemental Executive Retirement Plan, as adopted effective as of January 1,
2006, and as thereafter amended from time to time. The Plan is the successor to
the Prior Plan.
     2.20 “Plan Entry Date” shall mean the first day of the Plan Year in which a
Participant commences participation in the Plan pursuant to Section 3.2 hereof.
     2.21 “Plan Year” shall mean the 52/53 week period ending on the Saturday
closest to March 31, of each year.
     2.22 “Prior Plan” shall mean the Amended and Restated Polo Ralph Lauren
Wealth Accumulation Plan, as adopted effective as of April 1, 1996, and as
thereafter amended from time to time. The Prior Plan is the predecessor of the
Plan.
     2.23 “Retirement” shall mean a Participant’s termination of employment with
his Employer on or after his attainment of sixty-five (65) years of age.
     2.24 “Transition Plan Participant” shall mean a Participant who
participated in the Prior Plan for fewer than four complete Plan Years as of the
Effective Date and commenced participation in the Plan as of the Effective Date,
but excluding any Plan Participant who terminated employment with the Company
prior to the Effective Date (or is receiving salary continuation or severance
payments as of the Effective Date).
     2.25 “Valuation Date” shall mean the first day of the Plan Year upon which
a Participant first becomes entitled to a distribution under the Plan in
accordance with the provisions of ARTICLE FIVE hereof.
ARTICLE THREE

5



--------------------------------------------------------------------------------



 



ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. Each Eligible Employee in the employ of an Employer shall
be eligible to participate in the Plan as of the Plan Entry Date selected by the
Committee, provided that in no event shall any individual become a Participant
in the Plan on or after October 1, 2004. A Participant who terminates
employment, and is reemployed on or after October 1, 2004, shall not be eligible
to resume participation in the Plan. Notwithstanding the foregoing, effective
January 1, 2006, an employee who was not a Participant in the Plan prior to
October 1, 2004, or who terminates employment and is reemployed on or after
October 1, 2004, may be designated an Eligible Employee and become a Participant
in the Plan, but only with respect to Employer Contributions described in
Section 4.2(c); in no event shall any individual described in the preceding
clause be eligible for an Employer Contribution described in Section 4.2(a) or
4.2(b).
     3.2 Participation. An Eligible Employee who has become eligible to
participate in the Plan pursuant to Section 3.1 shall become a Participant on
the first day of the Plan Year during which the participant first becomes
eligible to participate in the Plan; provided, however, that if a Participant
commences participation more than six months following the first day of such
Plan Year, then the Participant’s Plan Entry Date shall be the first day of the
following Plan Year.
ARTICLE FOUR
CONTRIBUTIONS AND CREDITING
     4.1 Nature and Obligation. The Company presently intends to continue the
Plan indefinitely and to make contributions in respect of the Plan in accordance
with the provisions of this ARTICLE FOUR. Nevertheless, each Employer reserves
the right to suspend the contributions otherwise required of it under this
ARTICLE at any time and from time to time, or to discontinue them altogether.
     4.2 Rate of Employer Contribution. With respect to each Plan Year during
which the Company reports a profit on a consolidated basis in its audited
financial statements (which shall be final and binding), the Employer will
credit an Employer Contribution for such Plan Year of five percent (5%) of each
participant’s Compensation for such Plan Year, provided that such Participant
(a) is a Participant as of the first day of such Plan Year and (b) is either
employed by the Employer on the last day of such Plan Year, or has terminated
employment by reason of death, Retirement or Disability during such Plan Year. A
Participant who is receiving salary continuation or severance payments from an
Employer will not be considered employed by the Employer for purposes of clause
(b) of the foregoing sentence. On or before September 1, of the following Plan
Year, if a Participant was employed by the Company at the start of the Company’s
fiscal year, then the Participant’s Account

6



--------------------------------------------------------------------------------



 



will be credited with the deemed Employer Contribution and interest by the
Employer in respect of such Participant effective as of the April 1st closest to
the start of the Company’s fiscal year. In the event that the Company does not
report a profit on a consolidated basis with respect to a particular Plan Year,
and consequently no Employer Contribution is credited, the Employer may credit
an additional Employer Contribution in any succeeding Plan Year, which is equal
to all or any part of the Employer Contribution that would have been made for
the Plan Year during which no profit was reported.
     (b) In addition, with respect to any Plan Year commencing with the 1997
Plan Year during which, in the Company’s sole discretion, the Company’s net
income substantially exceeds the Company’s budget for such Plan Year, the
Employer may credit Participant’s Accounts with a “superior Company performance
contribution,” at such time and in such manner as the Committee, in its sole
discretion, shall determine.
     (c) An Employer may credit any Eligible Employee with a discretionary
individual Employer Contribution, in such amount as shall be determined by the
Compensation Committee of such Employer in its sole discretion, such Employer
Contribution to be documented in Supplement A to the Plan, which shall be
updated from time to time by the Senior Vice President of Human Resources and
Legal or such other designee as may be established by the Compensation Committee
to reflect any such grant. In the case of an individual who was a Participant
prior to October 1, 2004, a grant of a discretionary Employer Contribution under
this Section 4.2(c) may be in lieu of or in addition to all or a portion of the
Employer Contributions described at Sections 4.2(a) and 4.2(b). Any such
Employer Contributions under this Section 4.2(c) shall be subject to all of the
terms and conditions of the Plan, including any amendments to the Plan to cause
it to conform to Section 409A. An Award described in this Section 4.2(c), may be
granted to an employee, in connection with the hiring or retention of such
individual in a highly compensated managerial or officer position, prior to the
date the employee first performs services for the Company or the Employer, and
upon employment such individual shall be an “Eligible Employee,” provided that
any such Award shall be forfeited if the individual does not become an employee
of an Employer.
     4.3 Transition Plan Participant Benefits. With respect to the 1997, 1998,
1999 and 2000 Plan Years, the Employer shall credit to Transition Plan
Participants, in lieu of the Employer Contributions credited pursuant to
Section 4.2 hereof, such amounts so that each such Transition Plan Participant
shall have been credited for four complete Plan Years, including Plan Years
under the Prior Plan (or if fewer, the total number of Plan Years that the
Transition Plan Participant participated in the Plan or Prior Plan), a
contribution of not less than 15% of such Transition Plan Participant’s
compensation, as such term is defined in the Prior Plan (“Prior Plan
Compensation”), for such Plan Year. With respect to each such Plan Year, the
Employer shall annually credit an Employer Contribution of not less than 15% of
each Transition Plan Participant’s Prior Plan Compensation for such Plan Year to
an

7



--------------------------------------------------------------------------------



 



Account established for such Transition Plan Participant, provided that such
Transition Plan Participant (a) is a Participant as of the first day of such
Plan Year and (b) is either employed by the Employer on the last day of such
Plan Year, or has terminated employment by reason on death or Disability during
such Plan Year. A Transition Plan Participant who is receiving salary
continuation or severance payments from the Employer will not be considered
employed by the Employer for purposes of clause (b) of the foregoing sentence.
     In the event that a Transition Plan Participant has been credited with a
contribution for one-half of a Plan Year under the Prior Plan during the four
Plan Years preceding the Effective Date, then with respect to the last of the
Plan Years for which such Transition Plan Participant is eligible for a benefit
under this Section 4.3, the Employer shall credit him with 7-1/2% of such
Transition Plan Participant’s Prior Plan Compensation for the first half of such
Plan Year and, for the remainder of the Plan, a percentage of such Transition
Plan’s Participant’s Compensation (as defined in Section 2.10 hereof) that is
equal to one-half of the percentage credited by the Employer under section 4.2
hereof. Each Transition Plan Participant’s Account shall be credited at such
time and in such same manner as is described in Section 4.2 hereof.
     4.4 Interest Crediting Rate. The interest credited to the Participant’s
Account (a) during the accumulation period preceding the date that a Participant
begins to receive distributions will be the annual Mid-Term Applicable Federal
Rate (as defined in Code Section 1274(d) and published by the Internal Revenue
Service for the month of September following the Plan Year with respect to which
such interest is credited), and (b) during the distribution period will be the
average of the rate described in this Section 4.4(a) applicable with respect to
the three (3) Plan Years ending prior to the date that the initial distribution
commences, under the terms of this Section 4.4(a) as then in effect for each of
those three (3) Plan Years.
     4.5 Reserved.
     4.6 Crediting Upon Plan Termination. In the event that the Plan is
terminated pursuant to Section 8.1 hereof, a Participant’s Account will be
credited with interest in accordance with Section 4.4.
ARTICLE FIVE
DISTRBUTIONS
     5.1 Benefit Distribution Date. Each Participant’s Account, valued as of his
Valuation Date, will be payable commencing at the age or ages specified in the
agreement that he receives from the Committee evidencing his participation in
the Plan. A Participant’s Retirement after attainment of age sixty-five (65) may
be authorized by the Committee in its discretion.

8



--------------------------------------------------------------------------------



 



     5.2 Method of Distribution at Retirement or Death. The normal payment
period for distribution of a Participant’s Account at Retirement or death will
be fifteen (15) years. Such payments will commence on or after the first day of
the sixth (6th) month following the date of Participant’s Retirement or death.
Payments will be made on a monthly basis and each Participant’s Account will
continue to earn interest during the pay-out period, as determined in accordance
with Section 4.4 hereof. Prior to the commencement of payment to the
Participant, or the Participant’s Beneficiary as the case may be, requests may
be made by the Participant or the Participant’s designated Beneficiary to
receive payments alternatively in a lump sum, or annually over a five- or
ten-year period; provided, however, that the Committee, in its discretion,
reserves the right to reject any such request, and the determination of the
Committee shall be final and binding. Payments will continue for the balance of
the specified period to the Participant’s Beneficiary in the event of his death
during the payment period.
     5.3 Termination of Employment. In the event of a Participant’s termination
of employment with his Employer prior to his death, Disability or Retirement,
the Employer will pay the Participant his vested interest (determined in
accordance with ARTICLE SIX hereof) in his Account, valued as of his Valuation
Date, in equal annual installments as follows:

      Amount in a Participant’s   Number of Years of Account of Vested Interest
  Annual Installments
$1,000,000 or More
  10 Years
$500,000 — 999,999
  5 Years
$100,000 — 499,999
  3 Years
Less than $100,000
  One Lump Sum

     Such payments will commence on or after the first day of the sixth (6th)
month following the date that the Participant’s employment with his Employer
terminates.
     5.4 Distribution Upon Disability. Upon the occurrence of a Disability, a
Participant’s Account will be distributed to such Participant in monthly
installments over a ten- or fifteen-year period, as elected by the Participant;
provided, however, that the Committee, in its discretion, reserves the right to
reject any such request, and the determination of the Committee shall be final
and binding. In addition, upon written request by a Participant who has incurred
a Disability (or such Participant’s legal representative), the Committee may, in
its sole discretion, determine to distribute the Participant’s Account in a
single lump sum, or annually over a five-year period, to such Participant (or to
his legal representative), provided that the determination of the Committee
shall be final and binding.

9



--------------------------------------------------------------------------------



 



     5.5 Distribution Upon Plan Termination. Upon the termination of the Plan,
each Participant’s Account will be distributed to such Participant in ten
(10) annual installments. Notwithstanding the preceding sentence, the Committee
may, in its discretion, determine to distribute any Participant’s Account in a
lump sum at any time following the termination of the Plan.
     5.6 Special Pre-Distribution Period Payments. Within ten (10) days after a
Participant’s distributions have commenced hereunder, the Employer will pay to
the Participant or his beneficiary, as the case may be, in a lump sum, interest
on the vested portion of the Participant’s Account as of the Valuation Date,
from the Valuation Date to the date of the first distribution, at the interest
rate set forth in Section 4.4 hereof; provided, however, that such lump sum
interest payment shall not be made if interest for such period has been included
in the calculation of the Participant’s distributions. In addition, if
distributions have commenced as a result of the Retirement, death or Disability
of a Participant, the Employer will pay to the Participant or his beneficiary,
as the case may be, in a lump sum, the contribution which is required to be made
pursuant and subject to Section 4.2 hereof, based upon the Compensation actually
earned by the Participant in the Plan Year during which the Retirement, death or
Disability occurred. Such payment shall be made as promptly as practicable to
the extent ascertainable but in any event no later than the September 1 of the
Plan Year following the Plan Year in which distribution commenced.
ARTICLE SIX
VESTING
     6.1 Vesting. All amounts credited to Participants’ Accounts will vest, in
cumulative installments, at the rate of: 10% after the completion of one year of
participation, an additional 15% (or a total of 25%) after the completion of two
years of participation, an additional 20% (or a total of 45%) after the
completion of three years of participation, an additional 25% (or a total of
70%) after the completion of four years of participation and an additional 30%
(or a total of 100%) after the completion of five years of participation. No
Participant’s Account shall vest in excess of one hundred percent (100%) under
this Plan.
     Each Participant’s Account will be one hundred percent (100%) vested and
nonforfeitable either upon attainment of sixty (60) years of age (regardless of
such Participant’s credited years of participation) or at his death prior to
termination of employment with his Employer. Each Participant will be credited
with one year of participation for each completed 12 month period of employment
with the Employer commencing with the Participant’s Plan Entry Date as
determined pursuant to the Prior Plan, if applicable, or, if the Participant did
not participate in the Prior Plan, then commencing with the Plan Entry Date as
determined pursuant to the Plan.

10



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, in no event will a participant’s vesting
percentage be less than the vesting percentage applicable to such Participant’s
Account as of the Effective Date determined in accordance with the terms of the
Prior Plan.
     6.2 Death Benefit. In the event of a Participant’s death prior to
Retirement or termination of employment with his Employer, the death benefit
payable to his Beneficiary will be an annual benefit equal to the greater of two
(2) times the highest annual contribution made to the Plan on his behalf, paid
in monthly installments over fifteen (15) years, or his Account balances valued
as of his Valuation Date, paid out in monthly installments for fifteen
(15) years, with the interest credited during the distribution period equal to
the average of the interest credited for the three (3) years prior to the date
that the initial distribution commences. Notwithstanding the preceding sentence,
the minimum two times benefits will be available only to those Participants who,
at the time that they commence participation in the Plan, qualify as standard
insurance risks for whom insurance is in force by the United states insurance
industry in an amount necessary to fund such benefit.
     If a Participant dies after Retirement or termination of employment but
before all amounts payable to such Participant have been made, the remaining
payments will be made to the Participant’s Beneficiary.
     Upon the death of a Participant who had been receiving distributions as a
result of a previously incurred Disability, the death benefit in respect of a
Participant will be the death benefit that would otherwise have been at the time
of such Disability, reduced by the amount previously paid hereunder to or on
behalf of such Participant as Disability payments. In the event that all
required Disability payments have been made to or on behalf of a Participant, no
death benefit or other benefit will be made under the Plan with respect to such
Participant.
     6.3 Disability. Upon the occurrence of a Disability, a Participant’s
Account shall become one hundred percent (100%) vested and nonforfeitable. The
Account of a Participant with a Disability will be distributed in accordance
with Section 5.4 hereof.
ARTICLE SEVEN
DESIGNATION OF BENEFICIARY
     7.1 Subject to Section 7.2 hereof, each Participant shall have the right to
designate a Beneficiary and to change such designation from time to time without
notice to or consent of such previously designated Beneficiary.
     7.2 A designation of Beneficiary form shall be given to each Participant
upon his commencement or recommencement of participation in the Plan and
thereafter

11



--------------------------------------------------------------------------------



 



will be made available to such Participant upon his request. If no such
designation is in effect at the time of a Participant’s death, or if the
Beneficiary so designated fails to survive such Participant, the Beneficiary
shall be his spouse, if then living, otherwise his surviving children in equal
shares, or if such Participant has no spouse or children surviving, to the
legally appointed representative of his estate as an asset of such estate.
ARTICLE EIGHT
AMENDMENT AND TERMINATION
     8.1 Amendment or Termination of Plan. The Company intends the plan to be
permanent. However, the Board reserves the right to amend from time to time, or
to terminate the Plan at any time; provided, however, that (a) no amendment or
termination of the Plan (a) may adversely affect the accrued benefit of any
Participant without his prior consent, and (b) any adverse adjustment to the
crediting of interest with respect to any accrued benefits shall not be
effective with respect to any Participant unless such Participant approves such
adjustment or such adjustment is approved by 75% of all Participants under the
Plan at the time of the adjustment.
ARTICLE NINE
CHANGE IN CONTROL OF THE COMPANY
     9.1 Plan Termination. In the event that the Plan shall be terminated within
five years following a Change in Control of the Company, each Participant’s
Account will become one hundred percent (100%) vested and nonforfeitable and
distributed in accordance with Section 5.5 hereof.
     9.2 Involuntary Termination of Employment. In the event that a
Participant’s employment with an Employer is involuntarily terminated, other
than for Cause, within five years following a Change in Control of the Company,
such Participant’s Account will become one hundred percent (100%) vested and
nonforfeitable and distributed in accordance with Section 5.5 hereof (as if the
Plan had terminated).
ARTICLE TEN
ADMINISTRATION AND INTERPRETATION
     10.1 The Committee (i) shall administer and interpret the terms and
conditions of this Plan, (ii) shall establish reasonable procedures with which
Participants must comply to exercise any right established hereunder and
(iii) may, in its discretion, delegate its responsibilities or duties hereunder
to any person or entity.

12



--------------------------------------------------------------------------------



 



The rights and duties of Participants, Beneficiaries and other persons and
entities are subject to, and governed by, such acts of administration,
interpretations, procedures, and delegations.
ARTICLE ELEVEN
MISCELLANEOUS
     11.1 Unsecured Promise. The undertakings of each Employer herein constitute
merely the unsecured promise of such Employer to make the payments as provided
for herein. No property of any Employer is or shall, by reason of this Plan, be
held in trust for any Participant, any Beneficiary or any other person, and
neither any Participant nor any Beneficiary nor any other person shall have, by
reason of the Plan, any rights, title or interest of any kind in or to any
property of the Company or any Participating Company.
     11.2 Purchase of Life Insurance. For purposes of funding the benefits to be
provided under the Plan, it is understood that the Employer may purchase a life
insurance contract or contracts on the life of each Participant. It is expressly
agreed that the Company shall at all times be the sole and complete owner and
beneficiary of any such contract, shall have the unrestricted right to use all
amounts and exercise all options and privileges thereunder without knowledge or
consent of the Participant or his designated beneficiary or any other person,
and that neither the Participant nor his designated Beneficiary nor any other
person shall have any right, title or interest, legal or equitable, whatsoever
in or to any such contract. Each Participant will agree, as a condition of
eligibility, to comply with the underwriting requirements of the insurance
company issuing such insurance contract or contracts including a physical
examination by a medical doctor to the extent required for the Company to
purchase a life insurance contract on the life of the Participant.
     11.3 No Right of Employment. Neither anything contained in the Plan, nor
any acts done pursuant hereto, shall be construed as entitling the Participant
to be continued in the employ of the Company for any period of time, or as
obliging the Company or a subsidiary to keep the Participant in its employ for
any period of time.
     11.4 Nonassignability. Except as set forth herein, no rights of any kind
under the Plan shall, without the written consent of the Company, be
transferable or assignable by the Participant, any designated beneficiary or any
other person, or be subject to alienation, encumbrance, garnishment, attachment,
execution or levy of any kind, voluntary or involuntary.
     11.5 Successors and Assigns. The Plan shall be binding upon the
Participant, his heirs and personal representatives, and upon the Company, its
successors and assigns.

13



--------------------------------------------------------------------------------



 



     11.6 Incompetency. If the Committee shall find that any person to whom any
amount is payable under the Plan is unable to care for his affairs because of
illness or accident, or is a minor, any payment due (unless a prior claim
therefore shall have been made by a duly appointed guardian, committee or other
legal representative) may be paid to the spouse, a child, a parent, or a brother
or sister, or to any person deemed by the Committee to have incurred expense for
such person otherwise entitled to payment, in such manner and proportions as the
Committee may determine.
     11.7 Invalidity. In the event that any part of this Agreement shall be
deemed invalid for any reason, such invalidity shall not affect the remainder of
this Agreement, which shall remain valid and binding upon the parties and
enforceable in accordance with its terms.
     11.8 Withholding. The Company shall deduct from any payment to be made
under the Plan all applicable federal, state, local and employment withholding
taxes and shall remit such taxes to the appropriate authority. Notwithstanding
the foregoing, the Participant remains responsible for the payment of any and
all taxes due on any and all payments and distributions under the Plan.
     11.9 Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of New York.
     11.10 Interpretation. As used in the Plan, the masculine wherever used
shall also refer to the feminine gender, and the singular may include the plural
and vice versa, unless the context clearly indicates to the contrary.
     IN WITNESS WHEREOF, the Company has authorized the Plan to be duly executed
effective as of the 1st day of January, 2006.

            Polo Ralph Lauren Corporation

 
      By:           Name:           Title:      

14



--------------------------------------------------------------------------------



 



         

SUPPLEMENT A
Discretionary Individual Employer Contributions

15